Title: From Thomas Jefferson to Samuel Mifflin, 12 December 1805
From: Jefferson, Thomas
To: Mifflin, Samuel


                  
                     Sir 
                     
                     Washington Dec. 12. 05
                  
                  Agreeably to my letter of Nov. 9. I now inclose you a draught of the bank of the US. at this place on that at Philadelphia for 104.D 27c the amount of the account recieved through messrs. Gibson & Jefferson which I hope will get safe to hand. Accept my friendly salutations
                  
                     Th: Jefferson 
                     
                  
               